Title: To Thomas Jefferson from Robert Smith, 12 December 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Dec. 12. 1806.
                        
                        You will be pleased to inform me the number with which it would be agreeable to you to fill the Blank in the
                            enclosed answer to Mr Neelsens letter of enquiry. 
                  Respecty
                        
                            Rt Smith
                            
                        
                    